Citation Nr: 1207699	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to July 11, 2011, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the RO determined that the Veteran was entitled to a rating of 30 percent for his PTSD for the period from July 25, 2003, to September 1, 2004, and to a 50 percent rating for the period beginning September 1, 2004.

In April 2010, the Board determined that the issue of entitlement to a TDIU was properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), as the Veteran had claimed that he stopped working in 2003 or 2004 due to symptoms of his service-connected PTSD, including an inability to get along with coworkers.  The Board also determined that the Veteran was entitled to a rating of 50 percent for the PTSD for the period from July 25, 2003, to September 1, 2004, but that a rating in excess of 50 percent was not warranted.  Further, the Board remanded the TDIU claim for additional development.

The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2010 Order, the Court, pursuant to a joint motion, vacated the Board's decision to the extent it denied a rating in excess of 50 percent for the service-connected PTSD, and remanded the case for compliance with the instructions of the joint motion.

In March 2011, the Board remanded the Veteran's claims of entitlement to service connection for a higher evaluation for service-connected PTSD, and for individual unemployability, for further development.  

In September 2011, the RO, among other things, increased the evaluation of the Veteran's service-connected PTSD to 70 percent disabling, effective July 11, 2011, and also granted entitlement to individual unemployability, effective June 3, 2009.

The Board notes that the Veteran's representative submitted a statement in January 2012 that indicates that the Veteran would like to file a claim for an earlier effective date for the award of individual unemployability.  This claim is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  For the period prior to July 11, 2011, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including frequent depression and anxiety, chronic sleep impairment, flashbacks and nightmares, irritability and poor anger management, panic attacks, lack of energy and interest in activities, isolation, poor communication skills, and difficulty establishing and maintaining effective work and social relationships, as well as impaired short- and long-term memory as of September 2004; with no homicidal or suicidal ideation, persistent danger to self or others, obsessional rituals, abnormal speech patterns, inability to maintain personal appearance or hygiene, gross impairment of thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior; most nearly approximating a 50 percent disability rating, but not higher. 

2.  For the period from and after July 11, 2011, the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD for the period prior to July 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 70 percent for PTSD for the period beginning July 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with certain notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is substantiated after enactment of the VCAA, the claimant bears the burden of demonstrating prejudice from defective VCAA notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, as discussed above, the Veteran's claim of entitlement to an increased rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection in August 2004.  As also noted above, although he was later granted a higher evaluation of 50 percent, and later an evaluation of 70 percent from July 11, 2011, his appeal proceeds from the initial unfavorable rating decision.  See Brown, 6 Vet. App. at 39.  A review of the claims file reveals that the Veteran was provided with adequate VCAA notice concerning his service connection claim prior to the initial unfavorable rating decision.  See October 2003 letter.  As the Veteran has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating, no additional VCAA notice is required.  

To the extent that any further notice is required under the circumstances of this case, the Board notes that the Veteran has been provided with notice as to the evidence and information necessary to establish a disability rating and an effective date, as well as the evidence and information necessary to substantiate a claim for an increased rating, including the specific criteria pertinent to PTSD.  See letters dated in September 2004, April 2005, March 2006, July 2008; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  To the extent that any such required notice is untimely, in that it was sent after the initial unfavorable rating decision, such timing defect was cured by the subsequent readjudication of the Veteran's claim, including in an April 2009 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

With regard to the duty to assist, the Veteran's service treatment records and post-service VA treatment records, as well as an April 2003 private psychological evaluation, have been obtained and considered.  The Veteran has not indicated, and the record does not otherwise indicate, that any further treatment records are necessary for a fair adjudication of his increased rating claim.  In particular, although the Veteran indicated in the April 2003 private evaluation that he had been in therapy for a while, it is unnecessary to obtain any such treatment records because a higher rating cannot be established based on evidence prior to the date of receipt of his service connection claim, or July 25, 2003.  See 38 C.F.R. § 3.400.  Additionally, the Veteran was provided with VA examinations pertaining to his PTSD in March 2004, September 2004, May 2005, February 2009, and July 2011.  Neither the Veteran nor his representative have argued that such examinations are inadequate for rating purposes, and a review of the examination reports reveals no inadequacies.

In the circumstances of this case, a remand of the Veteran's claim would serve no useful purpose, as it would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, he will not be prejudiced by a decision on the merits of his increased rating claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned, the fact-finder must evaluate the evidence since the effective date of the grant of service connection and assign staged ratings where appropriate.  Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating are:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

Here, the pertinent evidence of record includes an April 2003 private psychological evaluation, VA treatment records dated from November 2003 through June 2007, five VA examinations dated from March 2004 through July 2011, and lay statements from the Veteran and his family and friends.  Although the April 2003 evaluation is prior to the period on appeal, it is probative as to the Veteran's condition when his claim was filed in July 2003.  The Board further notes that the medical evidence of record is generally consistent with lay statements from the Veteran's wife and two long-time friends as to the observable symptoms of his disability, which are dated in October 2004 and June 2005.  Based on all the evidence, the Board finds that he is entitled to a rating of 50 percent, and no higher, for the period prior to July 11, 2011, and a rating no higher than 70 percent thereafter.

Specifically, the lay and medical evidence of record prior to July 11, 2011 reflects that the Veteran has had symptoms of frequent depression, anxiety, nervousness, difficulty concentrating, irritability, panic attacks, chronic impaired sleep, nightmares, and flashbacks throughout the course of the appeal.  He has also had a general lack of interest in activities, and little or no social interaction other than with his wife and two sons and 1-2 close friends, as he tends to isolate himself and feels uncomfortable in crowds.  Further, the Veteran has had consistently poor communication and anger management skills, although he attended VA group therapy sessions from January 2004 through December 2005 with some improvement, and he indicated to his VA providers in March 2005 and January 2006 that his medications also help with these symptoms to some extent.  Additionally, testing revealed impairment of short- and long-term memory at the September 2004, May 2005, and February 2009 VA examinations.  This is consistent with a long-term family friend's June 2005 lay statement that the Veteran had recently been repeatedly questioning her about her mother who had been deceased for over two years.  However, each of the VA examiners recorded that there was no indication of gross impairment of thought processes or communication.  

The Board notes that the evidence of record also reflects some symptoms that are contemplated by the higher ratings for mental disability.  In particular, the Veteran reported at several VA examinations that he had a few fistfights due to his irritability prior to 2004, and a long-time friend indicated in October 2004 that the Veteran had been having "unpredictable explosions of aggressive behavior" over the previous three years.  This is generally consistent with the Veteran's diagnosis of intermittent explosive disorder at the September 2004 VA examination, as well as his group therapy sessions for anger management.  However, as noted above, the Veteran reported that his treatment and medications were helping with such symptoms.  Further, while the Veteran reported at the May 2005 examination that his wife had stopped him from shooting a dog, there is no indication that he is a persistent danger to himself or others.  Similarly, there has been no indication of suicidal ideation.  

Additionally, the Board notes that the Veteran reported having auditory hallucinations at the September 2004 and May 2005 VA examinations, stating that they occur during flashbacks and/or when he is at home alone.  He was also noted to be oriented only to person, place, and year, but not to the month, date, or day of the week at the September 2004 VA examination.  However, the Veteran reported no delusions or hallucinations at the April 2003 private evaluation or at the other two VA examinations, including in February 2009, and there is no indication of any disorientation at any other time.  As such, there is no indication that such hallucinations or disorientation are persistent.  Additionally, although the Veteran reported at the May 2005 VA examination that his wife makes sure that he grooms and dresses himself, the evidence does not reflect that he is unable to perform any activities of daily living, including maintaining minimal personal hygiene.  

The Board further notes that a long-time family acquaintance stated in July 2005 that the Veteran had slurred speech and inappropriate behavior, such as groping himself, putting his hands in his mouth, and having his pants unzipped around women.  However, the Board places little weight on such evidence, as the four VA examination reports reflect no abnormal speech or grossly inappropriate behavior, and the February 2009 examiner specifically noted that his speech was unremarkable and he showed no inappropriate behavior.  

The VA examiners prior to July 11, 2011 opined that the Veteran's PTSD symptoms have a moderate to significant or severe negative impact on his social and occupational functioning, and the February 2009 examiner stated that there is not total occupational and social impairment due to such symptoms.  Similarly, the Veteran's GAF scores ranged from 50 to 60.  The Board notes that a GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 41 to 50 indicates the presence of serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

The Veteran was also provided with a VA examination dated July 11, 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have been married for 39 years with two children and four grandchildren.  He reported having a good relationship with his family.  The Veteran indicated that he was a loner, but had two friends that he interacted with regularly.  One was deceased about one year.  He was noted to walk daily with the other, as well as have occasional contact with siblings and cousins.  His general appearance was clean, and his psychomotor and speech were noted to be unremarkable.  He was cooperative, friendly, and relaxed.  His affect was normal and his mood was good.  He was noted to be easily distracted and unable to do serial 7s or spell a word forward and backward.  He was intact as to person, time and place, and his thought process and content were unremarkable.  He had no delusions or hallucinations, and was indicated to understand the outcome of his behavior.  His intelligence was indicated to be average.  The Veteran reported continued trouble falling and staying asleep, several times per week.  He indicated that he had combat-related dreams 2-3 time per week from which he would awake sweating and feeling nervous.  The Veteran did not have any inappropriate behavior, but did not interpret a proverb correctly.  The Veteran reported no panic attacks, homicidal or suicidal thoughts, and his impulse control was indicated to be good.  The examiner stated that the Veteran was able to control his anger fairly well, as well as maintain minimum personal hygiene.  There were no problems with activities of daily living.  The Veteran was noted to have normal remote memory and mildly impaired recent and immediate memory.  His PTSD symptoms were indicated to be chronic, daily since Vietnam, and moderate in severity.  The Veteran reported no significant changes in symptoms since the last examination. He continued to have depressed mood, isolation, nightmares, and anger/irritability.  He was noted to cope with his symptoms by isolating himself.  He also reported having increased arguments with his wife due to irritability.  The Veteran reported that he worked for the same company for 34 years and retired in 2003 due to eligibility and fear that he would be terminated as the company went through downsizing, due to his history of verbal and physical altercations with complaints of-workers.  After examination, the Veteran was diagnosed with chronic PTSD, and assigned a GAF score of 50.  As to occupational and functional impairment, the Veteran was indicated to have impaired judgment, family, and work relationships, with a history of verbal and physical altercations when angry, but no impairment in thinking.  He was also noted to have depressed mood daily.  The examiner stated that it was likely that the Veteran would be unable to secure or follow substantially gainful occupation as a result of moderate PTSD symptoms.  The Veteran was noted to have decreased tolerance for frustration and increased irritability, decreased motivation, and memory problems since his retirement in 2003. 

Based on the foregoing, the Board finds that the Veteran's overall disability picture for the course of the appeal most nearly approximates a 50 percent disability rating for PTSD prior to July 11, 2011, and no more than 70 percent thereafter.  As such, for the period prior to July 11, 2011, the Veteran is entitled an evaluation of 50 percent, but no higher, for his PTSD.  For the period beginning July 11, 2011, he is not entitled to a rating in excess of 70 percent for PTSD.  In making such determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the ratings assigned herein for the Veteran's PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the Board finds that additional staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the relevant appeal periods, and any increase in his symptoms is not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 509-10.

At this point, the Board notes that this matter was remanded by the Court in October 2010, in part in order to address whether the evidence prior to July 11, 2011 demonstrates deficiencies in most areas, such as work, judgment, thinking, and mood, under the criteria for a 70 percent rating.  Here, the Board notes that the criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The evidence prior to July 11, 2011, as noted above, indicates symptoms of frequent depression, anxiety, nervousness, difficulty concentrating, irritability, isolation, anger, panic attacks, chronic impaired sleep, nightmares, and flashbacks.  However, the evidence of record does not indicate that the Veteran had occupational and social impairment due to suicidal ideation, or obsessional rituals.  Nor is there evidence of illogical, obscure or irrelevant speech, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran was noted to have irritability and anger issues, but no spacial disorientation or neglect of appearance and hygiene.  And while there was some impairment of family relations, due to isolation and anger, the record does not reflect an overall inability to establish and maintain effective relationships.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In this regard, the Board notes that this matter was also remanded by the Court in October 2010, pursuant to a joint motion, to address the statement of a long-time family acquaintance indicating that the Veteran had slurred speech and inappropriate behavior, such as groping himself, putting hands in his mouth, and having his pants unzipped around women.  As noted above, the Board places little weight on such evidence, as the four VA examination reports prior to July 11, 2011 reflect no abnormal speech or grossly inappropriate behavior, and the February 2009 examiner specifically noted that his speech was unremarkable and he showed no inappropriate behavior.  The parties to the joint motion indicate that this finding of the Board amounts to discounting competent evidence that is not found to be lacking in credibility.  

In this regard, the Board notes that, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and the family acquaintance are both competent to report observed symptoms and behavior because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  Lay persons, however, are not competent to identify a specific level of disability for the Veteran's condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have extensively examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  While the lay statement of the family acquaintance in this case certainly indicates inappropriate behavior, the Board finds that the reports of the VA examiners in this case are more persuasive, based as they were on examinations and observations of the Veteran, conducted by examiners trained to evaluated psychiatric disorders, and based on the criteria needed to evaluate the Veteran's disability under the appropriate rating criteria.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id.

The Board notes that the VA examinations of the Veteran in this case were generally conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

Finally, as noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, as the Veteran has already been awarded individual unemployability, no further consideration of this issue is required.  

The Board has considered the applicability of the benefit of the doubt doctrine to the Veteran's claim.  However, as the preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to July 11, 2011, and in excess of 70 percent thereafter, the benefit of the doubt doctrine does not apply and his claim must be denied in this regard.  See 38 C.F.R. § 4.3. 


ORDER

A rating in excess of 50 percent for PTSD for the period prior to July 11, 2011, is denied.

A rating in excess of 70 percent for PTSD for the period beginning July 11, 2011, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


